            Case 1:19-cv-06078-JMF Document 14 Filed 11/11/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEBBIE ANN BROMFIELD-THOMPSON,                       No. 19-CV-06078 (JMF)
                      Plaintiff,

       v.

AMERICAN UNIVERSITY OF ANTIGUA/
MANIPAL EDUCATION AMERICAS, LLC,
aka GCLR, LLC et al.,

                      Defendant.



                    NOTICE OF MOTION TO DISMISS COMPLAINT BY
                     NATIONAL BOARD OF MEDICAL EXAMINERS

       PLEASE TAKE NOTICE that upon the accompanying Declaration of Cheri M. Kershen,

Memorandum of Law in Support of the Motion to Dismiss the Complaint by National Board of

Medical Examiners, dated November 11, 2019, the proposed order, and all prior pleadings,

submissions, and proceedings herein, Defendant National Board of Medical Examiners will

move this Court before the Honorable Jesse M. Furman, United States District Judge, at the

United States District Court for the Southern District of New York, located at 40 Foley Square,

New York, New York 10007, for the entry of an order dismissing Plaintiff Debbie Ann

Bromfield-Thompson’s Complaint pursuant to Federal Rule of Civil Procedure 12(b)(1), 12(b)

(2) and 12(b)(6).
              Case 1:19-cv-06078-JMF Document 14 Filed 11/11/19 Page 2 of 2




Dated: November 11, 2019               Respectfully submitted,

                                       /s/ Evelyn Y. Pang
                                       Evelyn Y. Pang
                                       PERKINS COIE LLP
                                       1155 Avenue of the Americas, 22nd Floor
                                       New York, NY 10036-2711
                                       Tel. 212.262.6875
                                       Fax 212.977.1641
                                       EPang@perkinscoie.com

                                       Caroline M. Mew (pro hac vice motion to be filed)
                                       PERKINS COIE LLP
                                       700 13th St. NW, Suite 600
                                       Washington, D.C. 20005-3960
                                       Tel. 202.654.1767
                                       Fax 202.654.9551
                                       CMew@perkinscoie.com

                                       Attorneys for Defendant NBME




                                           -2-
146266925.2
